







CHAPEAU, INC.




STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is made effective as of March 22,
2005 (“Effective Date”), by and between Chapeau, Inc., a Utah corporation (the
“Company”), and Gordon V. and Helen C. Smith Foundation (“Purchaser”).

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.

Purchase and Sale of Common Stock.  Subject to the terms and conditions of this
Agreement, the Company hereby agrees to issue and sell to Purchaser and
Purchaser hereby agrees to purchase from the Company upon the execution of this
Agreement 1,829,268 (One Million Eight Hundred Twenty Nine Thousand Two Hundred
Sixty Eight) shares of its Common Stock (the “Shares”) for a purchase price of
$0.41 per share, in consideration for payment of $750,000.00 (Seven Hundred
Fifty Thousand and 00/100) cash.

In addition to the payment of the Purchase Price, and in further consideration
for the sale of the Shares, the Company agrees to issue to the Purchaser
simultaneously with the Shares warrants (the “Warrants”) to acquire an
additional 1,829,268 (One Million Eight Hundred Twenty Nine Thousand Two Hundred
Sixty Eight) shares of Common Stock at a purchase price of $0.60 each, the
Warrants to be in the form attached to this Agreement as Exhibit A.

2.

Restriction Against Transfer.  Purchaser agrees that it will not transfer,
assign, hypothecate, or in any way dispose of any of the Shares, or any right or
interest therein, whether voluntarily or by operation of law, or by gift or
otherwise, without the prior written consent of the Company, except to the
extent that a transfer is made in accordance with the terms of this Agreement.
 Any purported transfer in violation of any provision of this Agreement shall be
void and ineffectual, and shall not operate to transfer any interest or title to
the purported transferee.

3.

Obligations of Subsequent Transferees.  On the occurrence of a transfer of any
Shares pursuant to the terms of this Agreement, the transferee shall execute an
agreement to be bound by the restrictions on transfer set forth in this
Agreement.




4.

Notices.  All notices required or desired to be given pursuant to this Agreement
shall be in writing and shall be personally served (including by commercial
delivery or courier service) or given by mail.  Any notice given by mail shall
be deemed to have been given and received when ninety-six (96) hours have
elapsed from the time such notice was deposited in the United States mails,
certified or registered and first-class postage prepaid, addressed, if intended
to a party to this Agreement, at the address set forth below its signature or to
such other address as such party may have designated by like written notice to
each of the other parties from time to time.

5.

Restriction on Certificates.  All certificates representing Shares subject to
the provisions of this Agreement shall have endorsed thereon, among others, the
following legends:

(a)

“THESE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS
OF THE VARIOUS STATES, AND HAVE BEEN ISSUED AND SOLD PURSUANT TO AN EXEMPTION
FROM THE ACT, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED BY THE
HOLDER THEREOF AT ANY TIME, EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT, FILED UNDER THE ACT COVERING THE SHARES, OR (2) UPON DELIVERY TO THE
CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT THE
SHARES MAY BE TRANSFERRED WITHOUT REGISTRATION”; and

(b)

Any other legend required to be placed thereon by state and federal securities
authorities.

6.

Purchaser Representations and Warranties.  Purchaser acknowledges that the
Shares have not been registered under the Securities Act of 1933, as amended,
(the “Act”) in reliance upon certain exemptions from registration under the Act.
 In this connection, Purchaser represents and warrants to the Company as
follows:

(a)

Purchaser either has a preexisting personal or business relationship with the
Company or its officers, directors or controlling persons or by reason of its
business or financial experience or the business or financial experience of its
professional advisors who are unaffiliated with and who are not compensated by
the Company or any affiliate or selling agent of the Company, directly or
indirectly, could be reasonably assumed to have the capacity to protect its own
interests in connection with the transaction.  

(b)

Purchaser is an “accredited investor” as defined in Regulation D promulgated
under the Act.

(c)

Purchaser recognizes that an investment in the Company involves substantial
risks.  Purchaser has taken full cognizance of and understands all of the risks
related to the purchase of the Shares.  Purchaser acknowledges that it has
successfully considered and has, to the extent Purchaser believes such
discussion necessary, discussed with Purchaser’s professional, legal, financial
and tax advisers, the suitability of an investment in the Company for
Purchaser’s particular financial and tax situation and has determined that the
Shares are a suitable investment for him.

(d)

Purchaser acknowledges that it has had the opportunity to ask questions of, and
receive answers from, representatives of the Company concerning the terms and
conditions of this Agreement and its investment in the Company.  Any questions
raised by Purchaser have been answers to the satisfaction of Purchaser.  The
Company has made available to Purchaser all documents and information that
Purchaser has requested relating to an investment in the Company.

(e)

Purchaser represents to the Company that it is purchasing the Shares for its own
account, for investment only, and not with a view to, or for resale in
connection with, any distribution thereof.  Purchaser represents that it does
not have any present intention of selling or otherwise transferring the Shares
or any interest therein.  Purchaser acknowledges and agrees that the Shares may
not be sold, transferred, pledged or otherwise disposed of without registration
under the Act and applicable state securities laws or in accordance with
applicable exemptions therefrom.

(f)

Purchaser acknowledges that no representations or promises have been made
concerning the marketability or value of the Shares.  The Company has not agreed
with or represented to Purchaser that the Shares will be purchased or redeemed
from Purchaser at any time in the future.  There have been no representations,
promises or agreements that the Shares will be registered under the Act at any
time in the future or otherwise qualified for sale under applicable securities
laws.  Purchaser acknowledges that it may be required to bear the economic risk
of an investment in the Company for an indefinite period of time.

(g)

The representations and warranties made by Purchaser herein are made by
Purchaser with the intent that they be relied upon by the Company in determining
the suitability of Purchaser as a purchaser of the Shares.  In addition,
Purchaser undertakes to notify the Company immediately of any change in any
representation, warranty or other information relating to Purchaser set forth
herein.  Purchaser hereby agrees that such representations and warranties and
any agreement, undertakings and acknowledgments herein shall survive the
purchase of the Shares, and Purchaser hereby agrees to indemnify the Company,
each of its affiliates and each of its and their respective officers and
directors and hold them harmless from and against any and all loss, damages,
liability or expense, including costs and reasonable attorneys’ fees, which they
may incur by reason of or in connection with any misrepresentation or breach of
representation, warranty or covenant of Purchaser set forth herein.

7.

Federal Law Restrictions on Transfer.  Without in any way limiting the
representations set forth above or reducing any rights of the Company herein,
Purchaser agrees not to make any disposition of all or any portion of the Shares
unless and until:

(a)

There is then in effect a Registration Statement under the Act covering such
proposed disposition and such disposition is made in accordance with said
Registration Statement; or

(b)

Purchaser shall have notified the Company of the proposed disposition and shall
have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and, if so requested by the Company, shall
have furnished the Company with an opinion of Purchaser’s counsel to the effect
that such disposition will not require registration of such shares under the
Act, and such opinion of counsel shall have been concurred in by counsel for the
Company and the Company shall have advised Purchaser of such concurrence.

8.

Stop Transfer Instructions; Refusal to Transfer.  Purchaser agrees that in order
to ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
with respect to such certificates or instruments and, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.  The Company shall not be required (i) to transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.

9.

Market Stand-Off.  In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Act, Purchaser agrees not to sell, make any short sale of, loan,
hypothecate, pledge, grant any option for the purchase of, or otherwise dispose
of or transfer for value or otherwise agree to engage in any of the foregoing
transactions with respect to the Shares without the prior written consent of the
Company or its underwriters, for such period of time from and after the
effective date of such registration statement as may be requested by the Company
or such underwriters.

10.

THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN
QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA, AND
THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTIONS 25100, 25102 OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UNLESS THE SALE IS SO EXEMPT.

11.

Miscellaneous.  

(a)

Further Assurances.  The parties agree to execute any additional instruments and
to take any additional action as may reasonably be necessary to carry out the
intent of this Agreement.

(b)

Successors and Assigns.  This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth in this Agreement, be binding upon Purchaser, its heirs,
executors, administrators, successors, and assigns.

(c)

Entire Agreement; Amendment.  This Agreement, together with any exhibits hereto,
constitute the entire agreement of the parties with respect to the subject
matter hereof and thereof.  No amendment or variation of the terms of this
Agreement, with or without consideration, shall be valid unless made in writing
and signed by all of the parties to this Agreement at the time of such
amendment.




(d)

Governing Law; Severability.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California as such laws are applied
to agreements between California residents entered into and to be performed
entirely in California.  To the extent that any of the agreements set forth
herein, or any word, phrase, clause, or sentence thereof shall be found to be
illegal or unenforceable for any reason, such agreement, word, phrase, clause,
or sentence shall be modified or, if necessary, deleted in such a manner so as
to make the Agreement, as modified, legal and enforceable under applicable laws.




(e)

Counterparts.  This Agreement may be executed in counterparts, each of which
when executed and delivered will be deemed to be an original but all of which
taken together will constitute one and the same Agreement.







[Remainder of Page Intentionally Left Blank]




20129360.1

1




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

CHAPEAU, INC.

By:    /s/ Guy A. Archbold




       Name: Guy A. Archbold




       Title:   Chief Executive Officer







GORDON V. AND HELEN C. SMITH FOUNDATION

By:    /s/ Gordon V. Smith




        Name:    

        Title:    President







Address: 8716 Crider Brook Way




               Potomac, MD  20854










20129360.1

2




--------------------------------------------------------------------------------









EXHIBIT A




Form of Warrant

------------------------------------------------------------------------

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THEY MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED
EXCEPT  PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT
REQUIRED UNDER THE ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAW.







WARRANT TO PURCHASE COMMON STOCK

OF

CHAPEAU, INC.




Void after March 22, 2007




THIS WARRANT is issued to GORDON V. AND HELEN C. SMITH FOUNDATION, or its
registered assigns (the “Holder”) by Chapeau, Inc., a Utah corporation (the
“Company”), as of March 22, 2005 (the “Warrant Issue Date”).  This Warrant is
issued pursuant to that certain Stock Purchase Agreement dated as of the Warrant
Issue Date (the “Purchase Agreement”).  Unless otherwise defined or the context
otherwise requires, capitalized terms used herein shall have the meanings
assigned them in the Purchase Agreement.




1.

Shares.  Subject to the terms and conditions of this Warrant, the Holder is
entitled, upon surrender of this Warrant at the principal office of the Company
(or at such other place as the Company shall notify the Holder in writing), to
purchase from the Company 1,829,268 (One Million Eight Hundred Twenty Nine
Thousand Two Hundred Sixty Eight) fully paid and nonassessable shares of Common
Stock, as constituted on the Warrant Issue Date. The number of shares of Common
Stock issuable pursuant to this Section 1 (the “Shares”) shall be subject to
adjustment pursuant to Section 9 below.




2.

Exercise Price. The purchase price for the Shares shall be equal to $0.60 per
share, as adjusted from time to time pursuant to Section 9 below (the “Exercise
Price”).




3.

Exercise Period.  This Warrant shall be exercisable, in whole or in part, during
the term commencing on the Warrant Issue Date and ending at 5:00 p.m. on the
second anniversary of the Warrant Issue Date; provided that in the event (each a
“Disposition Event”) of (i) the closing of the Company’s sale or transfer of all
or substantially all of its assets or (ii) the closing of the acquisition of the
Company by another entity by means of merger, consolidation or other transaction
or series of related transactions, resulting in the exchange of the outstanding
shares of the Common Stock (unless (A) the shareholders of the Company
immediately prior to such transaction or series of related transactions are
holders of a majority of the voting equity securities of the surviving or
acquiring corporation immediately thereafter and (B) each of such shareholders
immediately prior to such transaction or series of related transactions holds
the same pro rata share of such majority of the voting equity securities of the
surviving or acquiring corporation as each hold of the Company immediately prior
to such transaction or series of related transactions), this Warrant shall, on
the date of a Disposition Event, no longer be exercisable and become null and
void. The Company shall notify the Holder at least 20 days prior to the
consummation of any Disposition Event; provided that the Holder shall in any
event have at least 40 days after the Warrant Issue Date to exercise this
Warrant.




4.

Method of Exercise.  While this Warrant remains outstanding and exercisable, the
Holder may exercise this Warrant, in whole or in part, at one time or from time
to time, by:




(a)

the surrender of this Warrant, together with a duly executed copy of the form of
Notice of Election attached hereto, to the Secretary of the Company at its
principal offices; and




(b)

the payment to the Company of an amount equal to the aggregate Exercise Price
for the number of Shares being purchased.




In the event of a partial exercise of this Warrant, the Company shall cause to
be issued to the Holder a Warrant of like tenor to this Warrant for the number
of Shares for which this Warrant has not yet been exercised.




5.

[Reserved]




6.

Representations and Warranties of Holder.  The initial Holder referenced above,
and each person who might hereafter become a Holder, hereby represents and
warrants, either by its execution hereof or its receipt of this Warrant in a
Permitted Transfer (as hereinafter defined) that:




(a)

Acquisition for Own Account. This Warrant is being issued to the Holder in
reliance upon its representation to the Company that this Warrant and the Common
Stock to be received by it upon exercise of this Warrant (collectively, the
“Securities”) are being and will be acquired for investment for the Holder’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Holder has no present intention
of selling, granting any participation in, or otherwise distributing the
Securities, in whole or in part.  The Holder further represents that it does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Securities.




(b)

Investment Experience. The Holder is an investor in securities of companies in
the development stage and acknowledges that it is able to fend for itself, can
bear the economic risk of its investment, and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Securities.  If other than an individual, the
Holder also represents it has not been organized for the purpose of acquiring
the Securities.




(c)

Restricted Securities.  The Holder understands that any of the Securities that
it is purchasing or otherwise taking delivery of are or will be characterized as
“restricted securities” under the Act inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that under the
Act and applicable regulations such securities may be resold without
registration under the Act only in certain limited circumstances.  The Holder
represents that it is familiar with Rule 144 promulgated under the Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Act.




(d)

Further Limitations on Disposition.  The Holder agrees not to make any
disposition of all or any portion of the Securities (each a “Permitted
Transfer”) unless and until the transferee has agreed in writing for the benefit
of the Company to be bound by this Section 6, to the extent this Section is then
applicable, and:




(i)

there is then in effect a registration statement under the Act covering the
proposed disposition and such disposition is made in accordance with such
registration statement; or




(ii)

(A) the Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition and (B) if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such disposition will not require
registration of the applicable Securities under the Act; and




(iii)

notwithstanding (i) and (ii) above, no such registration statement or opinion of
counsel shall be necessary for a transfer by a Holder (A) that is a partnership
to a partner of such partnership or a retired partner of such partnership who
retires after the date hereof, or to the estate of any such partner or retired
partner or the transfer by gift, will or intestate succession of any partner to
his or her spouse or to the siblings, lineal descendants or ancestors of such
partner or his or her spouse, or (B) to any entity that is controlled by,
controls or is under common control with the Holder, if the transferee agrees in
writing to be subject to the terms hereof to the same extent as if it were an
original Holder hereunder.




(e)

Legends.  Certificates evidencing the Securities may bear one or all of the
following legends:




(i)

“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act;”
and




(ii)

Any legend required by the laws of the State and any other applicable state of
the United States.




7.

Certificates for Shares.  Upon the exercise of the purchase rights evidenced by
this Warrant, one or more certificates for the number of Shares so purchased
shall be issued as soon as practicable thereafter (with appropriate restrictive
legends, if applicable), and in any event within 15 days following compliance by
the Holder with the requirements of Section 4 above.  The Company shall not be
required to issue any fractional shares, and if any fraction of a Share would be
issuable on the exercise of this Warrant in full, the Company shall pay an
amount in cash equal to the then current fair market value of a Share, as then
determined in good faith by the Board of Directors of the Company, times the
applicable fraction.




8.

Reservation of Shares. The Company covenants that it will at all times keep
available such number of authorized shares of Common Stock, free from all
preemptive rights with respect thereto, which will be sufficient to permit the
exercise of this Warrant for the full number of Shares specified herein. The
Company covenants that the Shares, when issued pursuant to the exercise of this
Warrant, will be duly and validly issued, fully paid and nonassessable and free
from all taxes, liens, and charges with respect to the issuance thereof.




9.

Adjustment of Exercise Price and Number of Shares. The number of and kind of
Securities purchasable or receivable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:




(a)

Subdivisions, Combinations and Other Issuances. If the Company shall subdivide
the Common Stock, by split-up or otherwise, combine the Common Stock or issue
additional shares of Common Stock as a dividend or other distribution with
respect to any of its securities, the number of Shares issuable on the exercise
of this Warrant shall be proportionately increased in the case of a subdivision,
dividend or distribution and shall be proportionately decreased in the case of a
combination. Appropriate adjustments shall also be made to the Exercise Price,
but the aggregate purchase price payable for the total number of Shares
purchasable under this Warrant (as adjusted) shall remain the same. Any
adjustment under this Section 9(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of a dividend or other distribution, or in the event that no
record date is fixed, upon the making of such dividend or distribution.




(b)

Reclassification, Reorganization and Consolidation. In the event of any
reclassification, capital reorganization or change in the Common Stock, other
than as a result of an event provided for in (a) above, then, as a condition of
such transaction, the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with the applicable
transaction by a holder of the same number of shares of Common Stock as were
purchasable by the Holder immediately prior to the transaction. In any such case
appropriate provisions shall be made with respect to the rights and interest of
the Holder so that this provision shall thereafter be applicable with respect to
any Securities deliverable upon exercise of this Warrant, and appropriate
adjustments shall be made to  the Exercise Price; provided that the aggregate
purchase price shall remain the same.




(c)

Notice of Adjustment. When any adjustment is required to be made in the number
or kind of Shares receivable upon exercise of this Warrant, or in the Warrant
Price, the Company shall promptly notify the Holder thereof and of the number of
Shares or other Securities thereafter receivable upon exercise of this Warrant.




(d)

No Impairment.  The Company and the Holder will not, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company or the Holder, respectively, but
will at all times in good faith assist in the carrying out of all the provisions
of this Section 9 and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Company and the Holder against
impairment.




10.

No Shareholder Rights.  Prior to exercise of this Warrant, the Holder shall not
be entitled to any rights of a shareholder with respect to the Shares, including
without limitation the right to vote  Shares, receive dividends or other
distributions thereon, exercise preemptive rights or, other than as may be
provided in the Purchase Agreement, be notified of shareholder meetings, and the
Holder shall not be entitled to any notice or other communication concerning the
business or affairs of the Company. However, nothing in this Section 10 shall
limit the right of the Holder to be provided the notices required under this
Warrant and, in addition, the Company will afford to the Holder the right, upon
advance notice, to meet periodically with the Company’s chief executive and
chief financial officers during mutually agreeable business hours to discuss the
Company’s business and affairs.




11.

Transfers.  Subject to compliance with the requirements of Section 6 above with
respect to applicable federal and state securities laws, this Warrant and all
rights (but only with all related obligations) hereunder are transferable in
whole or in part by the Holder upon reasonable prior written notification to the
Company. The transfer shall be recorded on the books of the Company upon (i) the
surrender of this Warrant, properly endorsed, to the Company at its principal
offices; (ii) the payment to the Company of all transfer taxes and other
governmental charges imposed on such transfer; and (iii) the transferee’s
agreement in writing to be bound by and subject to the terms and conditions of
this Warrant.  In the event of a partial transfer, the Company shall issue to
the Holders one or more appropriate new Warrants of like tenor to this Warrant.




12.

Successors and Assigns. The terms and provisions of this Warrant shall inure to
the benefit of, and be binding upon, the Company and the Holders and their
respective successors and assigns.




13.

Registration Rights.  Subject to any existing contractual restrictions on the
Company with respect to granting registration rights, the Shares issuable upon
exercise of this Warrant shall be entitled to be included, pari passu, with any
other shares of Common Stock and any securities issuable upon conversion of the
Common Stock, under the terms of any registration rights, if any, that the
Company may have heretofore granted or may hereafter grant to any other persons
whomsoever, and the Company agrees it shall use its best efforts to ensure that
the registration rights of the Holder hereunder are recognized in connection
therewith.




14.

Amendments and Waivers.  Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Holder.




15.

Captions.  The section and subsection headings of this Warrant are inserted for
convenience only and shall not constitute a part of this Warrant in construing
or interpreting any provision hereof.




16.

Governing Law.  This Warrant shall be governed by and construed in accordance
with the laws of the State of California as such laws are applied to agreements
between California residents entered into and to be performed entirely in
California.













          

[Remainder of Page Intentionally Left Blank]




20129360.1

3




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this Warrant to be executed by the Company and acknowledged
by the Holder as of the date and year first written above.













                              

CHAPEAU, INC.







                              

By:    /s/ Guy A. Archbold






      Name:

Guy A. Archbold

      Title:

Chief Executive Officer










ACCEPTED AND ACKNOWLEDGED:







GORDON V. AND HELEN C. SMITH FOUNDATION







By:    /s/ Gordon V. Smith






       Name:

Gordon V. Smith

       Title:

President







20129360.1

4


